Citation Nr: 1339353	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-05 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as due to Reiter's syndrome or undiagnosed illness.

2.  Entitlement to service connection for removal of back cyst.

3.  Entitlement to service connection for scar, left chin.

4.  Entitlement to service connection for a lung disability, to include chronic bronchitis, to include as due to a multi-symptom autoimmune disorder, Reiter's syndrome, or undiagnosed illness.

5.  Entitlement to service connection for a cervical spine disability, to include as due to undiagnosed illness.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to an increased rating greater than 20 percent for Reiter's syndrome with recurrent right knee synovitis and low back pain.

8.  Entitlement to a compensable rating for residuals of a gamekeeper's tear of the left thumb (non-dominant).

9.  Entitlement to a compensable initial rating for chronic testalgia / epididymitis / urethritis.

10.  Entitlement to a compensable initial rating for psoriasis / keratoderma blennorrhagica of the hands and feet.

11.  Entitlement to a compensable initial rating for iritis / keratitis / uveitis.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from June 1995 to April 2004 and from August 2005 to May 2007, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In addition to the issues addressed in the July 2008 rating decision, the January 2012 rating decision granted entitlement to service connection for chronic testalgia / epididymitis / urethritis; psoriasis / keratoderma blennorrhagica; and iritis / keratitis / uveitis and assigned noncompensable ratings for each.  Previously these disabilities had been encompassed in the Veteran's rating for Reiter's syndrome.  The January 2012 statement of the case (SOC) included these issues and the Veteran's substantive appeal encompassed these issues.  As such, the issues are currently before the Board.

The Veteran had a hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of that proceeding has been associated with the Veteran's Virtual VA file.

Initially, with respect to the Veteran's lung disorder claim, the Board recognizes that the Veteran's claim has been consistently categorized as a claim for entitlement to service connection for chronic bronchitis.  During the Veteran's June 2013 Board hearing, however, he described a lung disorder that was less specific in nature and which he associated with a multi-symptom autoimmune disorder that is referred to the RO below.  In light of the foregoing and the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled, the claim has been categorized as listed above.  

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

Additionally, in June 2013, the Veteran's representative requested that the case be advanced on the docket due to severe financial hardship.  Specifically, the Veteran lives primarily in a tent and is dependant for support solely on his 30 percent VA disability benefits payment (although he does appear to own a home that he is attempting to renovate to provide additional support through rental income).  In light of the foregoing, the motion is hereby granted.  Accordingly, please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a multisystem autoimmune disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In that regard, the Board recognizes that entitlement to service connection for chronic fatigue was denied in a May 2009 rating decision, but that a timely notice of disagreement to that rating decision is not of record.  Therefore, the Board does not have jurisdiction over such a claim, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a left knee disability, a lung disability, and a cervical spine disability; entitlement to increased ratings for Reiter's syndrome, a left thumb disability, chronic testalgia, an eye disability, and a skin disability; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In June 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board hearing, that a withdrawal of the appeal of entitlement to service connection for removal of a back cyst, a chin scar, and a left ankle disability was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for removal of back cyst have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for scar, left chin, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a left ankle disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Claims of Entitlement to Service Connection for Removal of Back Cyst, Chin Scar, and a Left Ankle Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

The Board notes that a January 2012 SOC included the issues of entitlement to service connection for removal of back cyst; scar, left chin; and a left ankle disability.  The Veteran properly appealed these issues in his February 2012 substantive appeal.  However, the Veteran subsequently indicated during his June 2013 Board hearing that he wished to withdraw his appeal of those issues.  Such notification was reduced to writing in the hearing transcript noted above.  Hence, there remains no allegation of error of fact or law for appellate consideration regarding those claims.  Accordingly, the Board finds that the issues of entitlement to service connection for removal of back cyst; scar, left chin; and a left ankle disability have been properly withdrawn by the Veteran and the claims are dismissed.


ORDER

The appeal regarding the claim of entitlement to service connection for removal of back cyst is dismissed.

The appeal regarding the claim of entitlement to service connection for scar, left chin, is dismissed.

The appeal regarding the claim of entitlement to service connection for a left ankle disability is dismissed.


REMAND

With respect to the Veteran's other claims, the Board concludes that a remand is required for additional development.

Service Connection Claims

Initially, with respect to the claims for entitlement to service connection for a left knee disability and a lung disability, the claims file does not indicate that the Veteran has been provided notice as to how to establish entitlement to service connection on a secondary basis.  The Veteran should be provided with such notice.

As to the cervical spine claim, the Veteran claims that his current neck problems are the result of a motor vehicle accident in 2005.  He was afforded a VA contract examination by a private British physician in February 2010.  The examiner noted the Veteran's reports of neck pain and found objective evidence of pain and tenderness on deep palpation, but pain-free range of motion of the spine.  However, in neither the February 2010 examination report nor March 2010 addendum did the examiner indicate whether the Veteran had a current neck disability or provide an etiology opinion as to any such diagnosed disability.  

As to the left knee claim, the February 2010 VA contract examination report concluded that the Veteran's left knee pain was "movement related but with no joint swelling apart from the right knee."  It is unclear from the record whether this statement is an attempt to link the Veteran's left knee problems with the Reiter's syndrome (as the examiner did with the right knee), an indication that the Veteran did not have a current left knee disability, or both.  

As to the claimed lung disability, a March 2008 VA contract examination by a British physician indicated that the Veteran had experienced 4 or 5 bouts of chest infection in the past with no permanent sequellae and no current problems.  This contention is somewhat at odds with the Veteran's contentions during the June 2013 Board hearing that he did experience intermittent ongoing problems with a productive cough and other lung symptoms.  The Veteran contended that his problems could be the result of his Reiter's syndrome or some other multi-symptom autoimmune disease.  Thus, there is some discrepancy in the record as to whether the Veteran is experiencing ongoing respiratory and/or pulmonary problems.

Perhaps significantly, for veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multi-symptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2013).  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, consideration of 38 C.F.R. § 3.317 is warranted in this case.

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In this case, most of the symptoms relevant to the above claims appear to have started prior to the Veteran's deployment to Southwest Asia; however, the service treatment records and the Veteran's statements clearly indicate that the symptoms continued and may have worsened during his service in Southwest Asia.

In light of the foregoing, the Board feels that additional VA contract examination is necessary to consider the etiology of the Veteran's left knee, lung, and cervical spine, to include whether they are attributable to Reiter's syndrome, a chronic multi-system illness, and/or an undiagnosed illness within the meaning of 38 C.F.R. § 3.317.

The Veteran resides in Great Britain.  Thus, unique measures may need to be undertaken to properly schedule an examination, to include contacting the Department of State / U.S. Embassy to handle the request.  See VA's Adjudication Procedures Manual, M21-1MR, Part III, Subpart iv, ch. 3, sec. A.1.h.



Increased Rating Claims

As to the Veteran's claims for increased rating, the Board notes that the March 2008 and February 2010 VA contract examination reports and March 2010 addendum do not provide sufficient information on which to properly evaluate the Veteran's claims.  For example, the reports do not indicate the percent of total or exposed body affected by the Veteran's skin problems.  The examinations failed to discuss if and to what extent the chronic testalgia, orchalgia, etc. results in the loss of use of a creative organ, which is significant given that on multiple occasions the Veteran has stated that these problems prevent or result in significant impairment of sexual functioning.  The February 2010 VA contract examination failed to discuss the Veteran's left thumb disability.  In light of the foregoing and the Veteran's testimony during his June 2013 Board hearing, the Board concludes that the Veteran should be afforded new examination(s) for his increased rating claims.

TDIU

Entitlement to TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran raised the issue of entitlement to TDIU during his June 2013 Board hearing and attributed his inability to work to his service-connected Reiter's syndrome and associated disabilities.  As such, the Board concludes that entitlement to TDIU is part of the claims for increased rating and amends the Veteran's increased rating claim to include entitlement to TDIU.  The RO/AMC should request that the Veteran to complete an updated TDIU claim form and provide him with notice of how to substantiate the claim for an increased rating on the basis of TDIU.  
 
Finally, the Board notes that at the time of his July 2013 Board hearing the Veteran provided a copy of his service treatment records in a CD, as there was some question as to whether all records from his second period of active service (i.e. from August 2005 to May 2007) had been associated with the claims file.  Although many, if not all, of these records are duplicative of documents of record at the time of the last RO adjudication of the claim, consideration of these records should be included prior to readjudication of the claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the Veteran notice of the information and evidence necessary to substantiate (a) a secondary service-connection claim under 38 C.F.R. § 3.310 (2013) with respect to his claims for service connection for left knee and lung disabilities, in accordance with Allen v. Brown, 7 Vet. App. 439 (1995); (b) a claim for TDIU; and (c) a claim for service connection based on an undiagnosed illness.

2.  Request that the Veteran complete a TDIU claim form, to include VA Form 21-8940, and any other information necessary to adjudicate a claim for TDIU.

3.  After the above evidence is obtained, to the extent available, schedule the Veteran for appropriate VA examination(s) for his claimed left knee, lung, and cervical spine disabilities.  As necessary, the RO must follow the procedures for requesting an examination of a Veteran residing in a foreign country (Great Britain).  See M21-1MR, Part III, Subpart iv, ch. 3, sec. A.1.h.  The claims file should be provided to the appropriate examiner(s) for review, and the examiner(s) should note that it has been reviewed.  After reviewing the file, the examiner(s) should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed left knee, lung, or cervical spine disability was (a) incurred in or otherwise related to military service OR (b) caused or permanently aggravated by any service-connected disability, to include Reiter's syndrome.  Finally, (c) as to any left knee, lung, and cervical spine symptoms that the examiner is unable to attribute to a specific disability, the examiner is asked to provide an opinion as to whether such symptom(s) are part of a medically unexplained chronic multi-symptom illness and/or undiagnosed illness as defined in 38 C.F.R. § 3.317.  Should the examination be conducted by a non-VA health professional, please provide the examiner with a copy of 38 C.F.R. § 3.317.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  After the above evidence is obtained, to the extent available, schedule the Veteran for appropriate VA examination(s), to include a complete physical examination, in order to determine the current severity of his (a) Reiter's syndrome, (b) residuals, gamekeeper's tear of left thumb, (c) chronic testalgia / epididymitis / urethritis, (d) psoriasis / keratoderma blennorrhagica of the hands and feet, and (e) iritis / keratitis / uveitis.  Again, as necessary, the RO must follow the procedures for requesting an examination of a Veteran residing in a foreign country (Great Britain).  See M21-1MR, Part III, Subpart iv, ch. 3, sec. A.1.h.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Should examination by a non-VA health professional be necessary, the examiner must be notified of the information necessary to provide findings sufficient to accurately rate the Veteran's disabilities, to include as necessary a copy of the relevant Disability Benefits Questionnaires (DBQs).  The examiner should also be asked to detail the extent to which the Veteran's service-connected disabilities alone and in combination affect his occupational functioning.

5.  After the above is complete, readjudicate the Veteran's claims.  If one or more of the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


